*f7*-/S
                                 ELECTRONIC RECORD




COA # 14-13-00518-CR                             OFFENSE: DWI


STYLE: Lisa AnnBarfield v The State of Texas     COUNTY: Harris


COA DISPOSITION: Affirmed as Modifed             TRIAL COURT: Co Crim Ct at Law No. 2



DATE: April 2. 2015   Publish: Yes               TC CASE #:1714161




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Lisa AnnBarfield vThe State of Texas


CCA#

        APfel^LANT^S                 Petition   CCA Disposition:       M5fi_-/T
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE: _

DATE:     to//t//M>/J~                          SIGNED:.                     PC:

JUDGE:      /cA CU*^~                           PUBLISH:                     DNP:




                                                                                    MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                     JUDGE:


                                                                            ELECTRONIC RECORD